Citation Nr: 9934674
Decision Date: 03/13/00	Archive Date: 09/08/00

DOCKET NO. 96-13 721A              DATE MAR 13, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Philadelphia, Pennsylvania

ORDER

The following correction is made in a decision issued by the Board
in this case on December 13, 1999:

The heading at the top of pages 2, 3, 4, 5, 6, 7, and 8, "IN THE
APPEAL OF Wxxxxxx E. Bxxxxxx, JR. SS NNN NN NNNN" is corrected to
read "IN THE APPEAL OF Hxxxxx F. Sxxxxxx, III SS NNN NN NNNN."

C. W. SYMANSKI
Member, Board of Veterans' Appeals





Citation Nr: 9934674  
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  96-13 721A)     DATE
     )
     )

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Philadelphia, Pennsylvania RO that, in pertinent part, denied 
entitlement to service connection for asthma.

In 1981, a claim of service connection for asthma was 
ultimately disallowed by the RO because of the veteran's 
failure to cooperate and report for a physical examination.  
The veteran was notified of the disallowance in a December 
1981 letter.  Under 38 C.F.R. § 3.158, where the veteran 
fails without adequate reason to respond to an order to 
report for a VA examination within one year after the date of 
the request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  Therefore, because the 
veteran failed to report for a June 1981 examination, the 
1981 claim should be construed as an abandoned claim.  
Consequently, the veteran's 1994 claim of service connection 
for asthma is a new claim.  See 38 C.F.R. § 3.158.

In September 1999, a video-conference hearing was conducted 
by C.W. Symanski, who is the member of the Board rendering 
the final determination in this claim and was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).

The Board notes that during the September 1999 video-
conference hearing, the veteran withdrew the issue of 
entitlement to an increased rating for scars of the nose and 
chin, currently evaluated as 10 percent disabling, from 
appellate status.  38 C.F.R. § 20.204 (1999).



FINDINGS OF FACT

1.  The veteran's claim that he has asthma related to 
military service is accompanied by medical evidence to 
support that allegation.

2.  The claim for entitlement to service connection for 
asthma is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for asthma is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from May 1966 to May 1969.  
No complaints or findings related to asthma were noted on a 
November 1965 pre-enlistment examination.  The veteran was 
found to be physically qualified for enlistment.  Service 
medical records note that the veteran was seen on several 
occasions to obtain refills for a medihaler.  An April 1969 
separation report of medical history notes the veteran's 
history of asthma relieved by medihaler.  Upon examination, 
the veteran was found to be physically qualified for 
separation.

VA and private treatment records dated from 1971 to 1998 note 
the veteran's ongoing treatment for asthma.  In a December 
1998 VA examination report, the VA examiner opined that the 
veteran's service medical records suggest 

that the [veteran] did have bronchial 
asthma while he was on active duty with 
the military and had been under treatment 
for bronchial asthma.  This to me 
suggests a link or service connection 
with his treatment of asthma.

Analysis

The veteran contends that the RO erred when it failed to 
grant service connection for asthma.  He claims that he 
currently has asthma that is attributable to active military 
service.  Alternatively, he contends that service connection 
is warranted because his asthma was aggravated by service.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza, supra.  Where the determinative issue involves 
medical causation or etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or " possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well 
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19 
(1993). 

Service connection may be granted for disability resulting 
from disease on injury incurred or aggravated in service.  
38 U.S.C.A. § 1110.  As explained below, the Board finds that 
the appellant's claim for service connection for asthma is 
well grounded.

In this case, there is competent medical evidence that the 
veteran has asthma at present, that the veteran's asthma is 
related to his military service.  In view of this evidence, 
it may at least be said that the veteran has presented a 
plausible claim for service connection.  Accordingly, the 
Board concludes that the veteran's claim for service 
connection is well grounded.  Caluza, supra.  However, for 
the reasons set forth in the remand below, additional 
development is warranted in compliance with VA's duty to 
assist the veteran with this well-grounded claim.  
38 U.S.C.A. § 5107(a) (1999).


ORDER

The claim of entitlement to service connection for asthma is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
asthma is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board notes that the veteran has reported a history of 
treatment for asthma during his childhood, until the age of 
twelve.  Post-service treatment records note the veteran's 
history of asthma since childhood.  As noted above, the 
veteran's pre-enlistment examination was negative for 
complaints of findings of asthma.  Veterans are presumed to 
be in sound medical condition at the time of entry into 
service except for defects actually noted when examined for 
entry into service.  This presumption of soundness can be 
rebutted by evidence that clearly and unmistakably shows the 
existence of a disability prior to service.  38 U.S.C.A. 
§ 1111.  If a disability is found to exist prior to service, 
the question becomes one of aggravation.  A preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

The United States Court of Appeals for Veterans Claims 
(Court) stated that the Board must make a determination as to 
the adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  During a September 1999 video-conference hearing, 
the veteran reported treatment by his private physicians, to 
include: Misericordia Hospital in Philadelphia during 
childhood, until approximately 1960; and Dr. Milton Batoff 
(noted by the veteran to be deceased) soon after discharge in 
1969.  The Board notes that treatment reports from 
Misericordia Hospital dated from 1971 to 1981 are of record.  
Significantly, however, a review of the record does not 
reflect that any attempt was made to obtain the records of 
treatment from Dr. Batoff and the records of treatment from 
Misericordia Hospital dated prior to the veteran's period of 
military service.  An effort to obtain these records should 
be undertaken.

The Board notes that the duty to assist includes conducting a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  This is to 
ensure that the evaluation of a disability is a fully 
informed one.  The veteran's treatment records should be 
compiled and associated with the claims folder; thereafter, 
he should be afforded a VA examination to determine the exact 
nature of any currently found asthma.

In view of the forgoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran in 
order to have him provide releases for 
all private medical records for the RO to 
obtain which pertain to any treatment 
that he has received for asthma.  
Specifically, releases for the veteran's 
treatment records from Misericordia 
Hospital and Dr. Milton Batoff should be 
obtained.  After receiving the necessary 
releases, the RO should contact the named 
medical providers and request copies of 
all records of treatment identified which 
have not already been obtained.  All 
records obtained should be associated 
with the claims folder.

2.  The veteran should then be afforded a 
VA respiratory examination to determine 
the nature of all disability present.  
All indicated tests should be 
accomplished.  The claims folder must be 
made available to the examiner for 
review.  The examination report should 
include complete diagnoses and the 
examiner should offer an opinion for the 
record as to whether it is indisputable 
that the veteran's asthmatic disease was 
present at the time of his entry into 
service, and, if so, whether it is at 
least as likely as not that the veteran's 
asthma increased in severity during 
service.  The basis for the opinion 
should be fully reported for the record.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought by the veteran is denied, 
he and his representative should be 
issued a supplement statement of the 
case.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



           
     C. W. SYMANSKI
     Member, Board of Veterans' Appeals


 

